Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 			Response to Amendment 
The amendment filed on 6/30/22 is acknowledge.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the Proir art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,8, 9, 10, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hiraishi (US 20030002153 A1, cited previously) in view of Park (US 20140125624)
Regarding claim 1, Hiraishi teaches a display device (Fig.4), comprising: at least one display structure (Display panel 2 in [0051]) ; a backlight structure configured to provide a light source 4b  for the display structure, the backlight structure comprises the light source, a first light guide plate 5 ([0051) and at least one optical structure layer (17b,[0062]), wherein the light source transmits light into the first light guide plate through a light incoming surface of the first light guide plate, the optical structure layer  is located between the first light guide plate 5 and the display structure 2, scattering particles (see 17b in Fig.4, [0062],[0066) are arranged in the optical structure layer, and light emitted from a light exiting surface of the first light guide plate uniformly  ([0063]) irradiates towards the display structure through the optical structure layer.
Hiraishi does not teach the optical structure layer is a transparent adhesive layer configured to connect the light exiting surface of the first light guide plate with the display structure, in a direction from the first light guide plate to the display structure, the transparent adhesive layer sequentially comprises a first adhesive sub-layer, a second adhesive sub-layer and a third adhesive sub-layer, the scattering particles are provided in the first adhesive sub-layer and the third adhesive sub-layer, and no scattering particles are provided in the second adhesive sub- layer.

Park teaches a display panel (Fig.1 to 6) with an optical structure layer in the top to the bottom direction, that is a transparent adhesive layer, the transparent adhesive layer sequentially comprises a first adhesive sub-layer (150, [0060]), a second adhesive sub-layer 110 (110 is a transparent substrate, however it is considered as an adhesive layer, because it cannot be sustained between 150 and 160 without having adhesive properties. All layers that are sequentially attached are considered to have adhesive properties or have an adhesive layer attached to them on their top and bottom surfaces) and a third adhesive sub-layer 160, the scattering particles are provided in the first adhesive sub-layer and the third adhesive sub-layer, and no scattering particles are provided in the second adhesive sub- layer.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add the 3 adhesive layers, as disclosed in Park, in the device of Hiraishi in order to improve resolution of the display ([0016]).
 
Regarding claim 2, Hiraishi in view of Park teaches a display device, wherein a refractive index of the scattering particles is different from a refractive index of the optical structure layer (since the materials of the base material/binder and the scattering particles are different, [0095] in Park).

Regarding claim 8, Hiraishi in view of Park teaches a refractive index of the second adhesive sub-layer is different from a refractive index of the first adhesive sub-layer, and the refractive index of the second adhesive sub-layer is different from a refractive index of the third adhesive sub-layer (from functions and materials of 150,110 and 160 throughout Park).

Regarding claim 9, Hiraishi in view of Park teaches the invention set forth in claim 8 above, but is silent regarding the refractive index of the first adhesive sub-layer and the refractive index of the third adhesive sub-layer are the same. However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use either the same refractive index for the two layers in order to achieve a smooth light transmission that is unreflected/unrefracted, or use to different refractive indices between two layers in order to achieve refraction or reflection, based on the design of the display device.

Regarding claim 10, Hiraishi in view of Park teaches the second adhesive sub-layer has a certain reflectivity. 

Regarding claim 13, Hiraishi in view of Park teaches a display device, wherein the display structure is a transparent display structure, and the first light guide plate is formed of a transparent material (since the light reaches the display panel and the viewer above in the device of Hiraishi in view of Park).

Regarding claim 19, Hiraishi in view of Park teaches a display device, wherein the first light guide plate is a rectangular plate, and the light incoming surface comprises at least three side surfaces of the rectangular plate (Fig.1 of Hiraishi).

  Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hiraishi in view of Park and further in view of Liu (US 20140376261, cited previously)
Regarding claim 3, Hiraishi in view of Park teaches the invention set forth in claim 1 above but is silent regarding a surface of the first light guide plate on a side thereof away from the display structure has a dot structure, a density of dots of the dot structure proximal to the light source is less than a density of dots of the dot structure distal from the light source, and light reflected by the dot structure in the first light guide plate exits from the light exiting surface of the first light guide plate and is directed to the display structure.
Liu teaches a surface of the first light guide plate on a side thereof away from the display structure has a dot structure, a density of dots 115 of the dot structure proximal to the light source is less than a density of dots of the dot structure distal from the light source, and light reflected by the dot structure in the first light guide plate exits from the light exiting surface of the first light guide plate and is directed to the display structure (Fig.2 wherein 12 is the light source in [0052]).
 It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add the dot structures with densities, as disclosed in Liu, in the device of Hiraishi in view of Park in order to have uniform brightness ([0054]).

Regarding claim 18, Hiraishi in view of Park and Lin teaches a display device, further comprising: a light reflecting structure layer arranged on a surface of the first light guide plate except the light incoming surface and the light exiting surface (14 in Fig.3 and [0055], Note: Fig.3 is relied upon only for the reflective component 14) in order to achieve divergence of reflected light in various back direction ([0055] in Lin).
 
  Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hiraishi in view of Park and further in view of Hayashihara (US 20160178829, cited previously) and Stevenson (US 20150338567, cited previously)
Regarding claim 6, Hiraishi in view of Park teaches the invention set forth in claim 1 above but is silent regarding the scattering particles each have a particle diameter ranging from 1micron to 10microns; a doping concentration of the scattering particles ranges from 0.1 wt% to 1.0 wt%.
 Hayashihara teaches scattering particles in the range of 100nm-1microns in order to diffuse the light ([0031]) whereas Stevenson discloses in [0069]: “The size and size distribution is preferably based upon the refractive index mismatch of the scattering particle and the host material in which it the scatterer is to be dispersed”, and for TiO2 material, Stevenson discloses a concentration in a range from about 0.001 to about 20% by weight. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use the size and concentration as disclosed in Hayashihara and Stevenson, in the device of Hiraishi in view of Park in order to achieve diffused light.

  Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hiraishi in view of Park and further in view of Basham (US 20060020075, cited previously)
Regarding claim 11, Hiraishi in view of Park teaches the invention set forth in claim 8 above but is silent regarding the second sub-glue layer has a haze of 0 ranging from 0 to 25%.
However, it is well known in the art to have lower than 25% of haze values for optical layers or other passivation films in display devices as disclosed in Basham (Abstract, [0008],[0009]), and it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use materials/layers of low haze values, in the device of Hiraishi in view of Park in order to achieve higher transmittivity ([0040] in Basham).

  Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hiraishi in view of Park and further in view of Wang (US 20210063784, cited previously)
Regarding claim 14, Hiraishi teaches the invention set forth in claim 7 above but is silent regarding the transparent adhesive layer comprises two layers; the light exiting surface of the first light guide plate comprises two surfaces of the first light guide plate oppositely arranged; the display structure comprises a first display structure and a second display structure which are respectively fixedly connected with the two surfaces of the first light guide plate serving as the light exiting surface.

However, it is well known in the art to use double sided display panels (20 and 30) with a single light guide 10 in between as disclosed in Wang (Fig.12 and 13 Abstract) and it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use display panels/other layers on both sides of the light guide layer, in the device of Hiraishi in view of Park in order to achieve two sided display ([0005],[0075] in Wang).

  Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hiraishi in view of Park and Wang and further in view of Hayashihara (US 20160178829, cited previously) and Stevenson (US 20150338567, cited previously)
Regarding claim 15, Hiraishi in view of Park and Wang teaches the invention set forth in claim 14 above but is silent regarding the scattering particles each have a particle diameter less than 100nm; a doping concentration of the scattering particles ranges from 0.05wt% to 0.5wt%.
 Hayashihara teaches scattering particles in the range of 100nm-1microns in order to diffuse the light ([0031]) whereas Stevenson discloses in [0069]: “The size and size distribution is preferably based upon the refractive index mismatch of the scattering particle and the host material in which it the scatterer is to be dispersed”, and for TiO2 material, Stevenson discloses a concentration in a range from about 0.001 to about 20% by weight. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use the size and concentration as disclosed in Hayashihara and Stevenson, in the device of Hiraishi in view of Park and Wang in order to achieve diffused light.

Regarding claim 20, Hiraishi in view of Park, Wang Hayashihara and Stevenson teaches a display device, wherein the scattering particles are selected from one or more of titanium oxide (TiO2) particles, aluminum oxide (A1203) particles, sulfur dioxide in order to achieve efficient scattering properties (SO2) particles (see [0068] in Stevenson).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hiraishi in view of Park and further Lee (US 20050007513 A1, cited previously)
Regarding claim 16, Hiraishi in view of Park teaches the invention set forth in claim 1 above but is silent regarding each display structure comprises a lower polarizer on a side of the display structure proximal to the first light guide plate, the lower polarizer having a haze.
Lee teaches a display structure (LCD display panel 110 in Fig.1) comprises a lower polarizer 164 ([0015], [0030]) on a side of the display structure proximal to the first light guide plate120, the lower polarizer having a haze ([0029]). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use a polarizer between the display panel and the light guide, as disclosed in Lee, in the device of Hiraishi in view of Park in order to selectively transmit and reflect light ([0048]).

Regarding claim 17 Hiraishi in view of Park and Lee teaches display device, wherein the haze of the lower polarizer ranges from 15% to 55% ([0029] in Lee).

Other art
Cited previously: US 20190299880 teaches criteria to be considered to design the size and concentration of scattering particles ([0114]).
See in response to Arguments below.

 			Response to Arguments
The arguments filed by the Applicant on 6/30/22 is acknowledged, however they are moot in light of new grounds of rejection for the amended claims.
Further the below prior art teach two scattering layers with a transparent layer in between:
1. US 20180275785 A1
2. US 20140306260 A1-see elements 105,213
3. Elements 15 and 17 in US 20130285039 A1
 4. Elements 15 and 17 in WO 2012102243 A1 
 5. JP 2013235233 teaches a multiple alternative scattering layer
6. CN 112466908 A
7. KR 20140057047 A
8. WO 2015029202 teaches a refractive index of the second adhesive sub-layer is different from a refractive index of the first adhesive sub-layer, and the refractive index of the second adhesive sub-layer is different from a refractive index of the third adhesive sub-layer (see in Harada: The element has scattering microparticles that are in first and second optical extraction layer (107,101). Refractive index of first optical extraction layer is 1.7 or more and refractive index of second optical extraction layer is smaller than first optical extraction layer..
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875